Citation Nr: 0121056	
Decision Date: 08/17/01    Archive Date: 08/27/01

DOCKET NO.  00-18 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a shell fragment wound of the right shoulder.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel




INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  A 
rating decision in April 2000 denied the veteran's claim for 
an increased (i.e., compensable) evaluation for his service-
connected right shoulder disorder.  A more recent rating 
decision in November 2000, however, increased the evaluation 
to 20 percent retroactively effective from January 14, 2000, 
the date of receipt of his claim for a higher rating.  He 
since has continued to appeal, requesting a rating higher 
than 20 percent.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).


FINDING OF FACT

The service-connected residuals of the shell fragment wound 
of the right shoulder are manifested by complaints of mild to 
moderate pain, a few small punctate scars, without limitation 
of motion of the shoulder or arm, or demonstrated impairment 
of the shoulder muscles.


CONCLUSION OF LAW

The schedular criteria have not been met for a rating higher 
than 20 percent for the right shoulder disability.  
38 U.S.C.A. §§  1155, 5107 (West 1991); 38 C.F.R. §§ 4.55, 
4.56, 4.71a, 4.73, 4.118, Diagnostic Codes 5303, 7805 (2000).



REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran's service medical records (SMRs) are not 
available.  However, daily sick reports from June to July 
1951 disclose that he was seen on a number of occasions 
during service, presumably for treatment of his right 
shoulder, and discharged to duty.

During a VA examination in March 1974, the veteran indicated 
that he had received a shell fragment wound (SFW) to the 
posterior side of his right shoulder in 1951, while on active 
duty in the military.  He also indicated that he was right 
handed, meaning the SFW was to his dominant upper extremity.  
A small scar of the right posterior shoulder region was 
noted, but there were no objective clinical indications of 
any actual functional impairment in the shoulder due to 
residuals of the SFW in service.

The RO granted service connection for the residuals of the 
SFW of the right shoulder in a May 1974 rating decision.  The 
disability was evaluated as noncompensable (i.e., 0 percent 
disabling) under 38 C.F.R. § 4.118, Diagnostic Code 7805, 
because there was no actual limitation of function in the 
right shoulder attributable to the SFW scar.  See also 
38 C.F.R. § 4.31 providing for the assignment of a 
noncompensable rating when the particular diagnostic code 
at issue does not expressly provide for a rating at this 
minimum level.  The 0 percent rating remained in effect for 
many ensuing years.

In March 1986, private medical records of J.W.S., M.D., were 
received disclosing treatment from 1979 to 1986 for 
complaints of right shoulder and right upper back pain as a 
result of the SFW in 1951.

J.W.S., M. D., more recently reported in March 1998 that he 
had treated the veteran from 1979 to 1986 for his right 
shoulder disorder.  Dr. S. had an x-ray performed in November 
1982 to explore the possibility of a foreign object in the 
shoulder.  He submitted a copy of the x-ray report of the 
right shoulder joint indicating that it was normal, with no 
evidence of any radiopaque foreign objects.

The veteran filed his claim for an increased rating on 
January 14, 2000, and he underwent a VA examination in March 
2000 in connection with his claim.  He alleged that if he 
leaned on his right shoulder or laid on it he would have pain 
that was more or less chronic.  He described the pain as from 
mild to moderate; he said that it was not severe.  He 
indicated that he had retired in 1990, but had continued to 
experience chronic mild pain in his right shoulder during the 
years since.  During the objective clinical portion of that 
examination, there were no abnormalities observed involving 
the right shoulder area.  Although there were a few small 
punctuate scars on the right upper posterior back presentable 
due to penetration from the grenade wound, there was no 
associated limitation of motion in either the shoulder or 
arm.  The diagnosis was diffuse osteopenia of the 
right shoulder, confirmed by x-ray.

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with various 
criteria set forth in VA's Schedule for Rating Disabilities 
(Rating Schedule)-which is based on average impairment in 
earning capacity.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  And after careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  Also, 
when making determinations concerning the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
But where, as here, he is requesting a higher rating for a 
disability that was service connected many years ago, as 
opposed to appealing the rating that initially was assigned 
just after establishing his entitlement to service 
connection, his current level of functional impairment is of 
primary importance.  See Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  And this, in turn, means that VA does not have to 
consider whether he is entitled to a "staged" rating 
to compensate him for times since filing his claim when his 
disability may have been more severe than at other times 
during the course of his appeal.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. Gober, No. 96-1517 (U.S. Vet. App. 
Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  This new law also includes an enhanced duty to 
notify a claimant of information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA is applicable 
to all claims filed on or after the date of enactment, 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  VCAA, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099 (2000).  See also 
VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 1 
Vet. App. 308 (1991).
In regards to the VCAA, although not specifically mentioned 
by the RO, the RO nonetheless has complied with the spirit of 
this new law.  The veteran underwent a VA medical examination 
to determine the current severity of his right shoulder 
disability.  And all of the medical evidence concerning his 
recent and past treatment is already of record.  He has not 
cited any additional evidence, not already of record, that 
needs to be obtained.  Therefore, the Board is satisfied that 
the requirements of the VCAA have been met and may proceed to 
adjudicate his claim without prejudicing him.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The November 2000 rating decision that increased the rating 
for the veteran's right shoulder disorder determined that the 
20 percent rating was warranted for the loss of function due 
to pain.  The rating action cited 38 C.F.R. § 4.56(c) and 
38 C.F.R. § 4.56(d) in its determination.

38 C.F.R. § 4.56(c) provides that moderately severe 
disability of muscles as a result of gunshot wounds 
contemplates a through and through or deep penetrating injury 
by a high velocity missile of small size or a large missile 
of low velocity, with debridement or with prolonged 
infection.  Objective findings include entrance and, if 
present, exit scars relatively large and so situated as to 
indicate the track of the missile through important muscle 
groups.  There are indications on palpation of moderate loss 
of deep fascia, or moderate loss of muscle substance or 
moderate loss of normal firm resistance of muscles compared 
with the sound side.  Tests of strength and endurance of 
muscle groups involved (compared with sound side) 
give positive evidence of marked or moderately severe loss.  
Id.

38 C.F.R. § 4.56(d), for severe disability of muscles, 
contemplates a through and through or deep penetrating wound 
by a high velocity missile, or large or multiple low velocity 
missiles, or explosive effect of high velocity missile, or 
shattering bone fracture with extensive debridement or 
prolonged infection and sloughing.  Objective findings 
include extensive ragged, depressed and adherent scars of 
skin so situated as to indicate wide damage to muscle groups 
in the track of the missile.  Palpation shows moderate or 
extensive loss of deep fascia or of muscle substance with 
soft or flabby muscles in wound area.  Tests of strength or 
endurance compared with the sound side or of coordinated 
movements show positive evidence of severe impairment of 
function.  

The Court has held that, when a diagnostic code provides for 
compensation based at least in part on limitation of motion, 
the provisions of 38 C.F.R. §§ 4.40 and 4.45 (2000) must be 
considered, and the examinations upon which the rating 
decisions are based must adequately portray the extent of the 
functional loss due to pain "on use or due to flare-ups."  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  It appears the 
November 2000 rating decision increasing the evaluation to 20 
percent was premised on the provisions of DeLuca concerning 
functional loss.

In the absence of any limitation of motion or other relevant 
symptoms, however, including as a result of the veteran's 
documented pain, there is no basis to assign a rating higher 
than 20 percent for his right shoulder disability under 
38 C.F.R. § 4.73, Diagnostic Code 5303.  This code governs 
SFWs to Muscle Group III, the intrinsic muscles of the 
shoulder girdle, and provides for a 20 percent rating for 
moderate injury to this muscle group of the major extremity.  
A 30 percent rating requires moderately severe injury to this 
muscle group, and a 40 percent rating requires severe injury.  
Id.

The veteran contends that he has several metal pieces (i.e., 
retained fragments) that have worked their way to the top of 
his skin in his right shoulder, and that he can actually feel 
them.  And during his recent VA medical examination, 
several punctuate scars of the right upper back were noted.  
However, the x-ray by the private physician in 1982, as well 
as the recent VA x-ray, did not confirm the presence of any 
retained metallic fragments.  The Board also makes particular 
note of the fact that, during the March 2000 VA examination, 
there were no other clinical abnormalities of the right 
shoulder either-including signs of any muscle injury or 
limitation of motion of the shoulder or arm.  Accordingly, 
there simply is no basis under Diagnostic Code 5303 to assign 
a higher rating.  Furthermore, because of the veteran's 
complaints of pain, the provisions of 38 C.F.R. §§ 4.40 and 
4.45 have been considered, but based on the essentially 
negative clinical findings, the Board cannot award a rating 
higher than 20 percent where, as here, there is no additional 
functional impairment attributable to his pain.

In exceptional cases, where evaluations provided by the 
Ratings Schedule are found to be inadequate, an 
extraschedular evaluation may be assigned that is 
commensurate with the veteran's average earning capacity 
impairment due to the service-connected disorder.  See 38 
C.F.R. § 3.321(b) (2000).  In this case, though, the Board 
finds that the regular schedular standards applied to the 
relevant facts, with consideration of functional loss due to 
pain, adequately compensate the veteran for his right 
shoulder disability-particularly in the absence of objective 
clinical evidence of additional impairment, aside from the 
pain, due to limitation of motion, etc.  That is to say, 
there is no persuasive evidence of any unusual or exceptional 
circumstances, such as marked interference with 
employment(i.e., beyond that contemplated by the rating 
currently assigned) or frequent periods of hospitalization 
that would take the veteran's case outside the norm to 
warrant an extraschedular rating.  Evidence of record 
indicates that he retired from his job, and that was not 
precipitated by the severity of his right shoulder 
disability.  Also, the vast majority 

of his treatment has been on an outpatient, as opposed to an 
inpatient, basis.  So the Board does not have to refer this 
case to the Compensation and Pension Service 
for consideration of assigning an extra-schedular rating.


ORDER

The claim for a rating higher than 20 percent for the 
residuals of the SFW of the right shoulder is denied.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals
 

